DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 26 July 2021.
Claims 1-28 are currently pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 
With respect to subject matter eligibility, the claim recites the combination of additional elements of generating, in response to the determining, an advisory alert; transmitting the advisory alert to one or more authorized entity systems; and remotely initiating one or more intervening measures.  Although each of these steps analyzed individually may be viewed as mere post -solution activity, the claim as a whole is directed to a particular improvement in trader/advisor communication. Specifically, the method limits risk to the trader by transmitting an advisory alert when a threshold level is exceeded. The advisory alert remotely initiates an intervening measure. This provides a specific improvement over prior systems, resulting in improved system that automatically initiates an intervening measure. The claim as a whole integrates human activity into a practical application. Thus, the claim is eligible because it is not directed to the recited judicial exception.
	

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: The instant application is directed towards generating advisory alerts when parameter values exceed threshold levels. More specifically, the Applicants claim A method comprising: in a system comprising one or more processors operatively coupled to a memory storing computer-readable instructions that, when executed by the one or more processors, cause the one or more processors to perform the steps of: generating an aggregate parameter value based on one or more first parameter values associated with a first customer account of a first independent computer system and one or more second parameter values associated with a second customer account of a second independent computer system; determining that the aggregate parameter value has met or exceeded a threshold level for an aggregate trader position associated with the first customer account and the second customer account; generating, in response to the determining, an advisory alert; transmitting the advisory alert to one or more authorized entity systems; and remotely initiating one or more intervening measures. 
However, in the instant application none of the prior arts of record either individually or in combination teach or suggest generating an aggregate parameter value based on one or more first parameter values associated with a first customer account of a first independent computer system and one or more second parameter values associated with a second customer account of a second independent computer system; determining that the aggregate parameter value has met or exceeded a threshold level for an aggregate trader position associated with the first customer account and the second customer account; generating, in response to the determining, an advisory alert; transmitting the advisory alert to one or more authorized entity systems; and remotely initiating one or more intervening measures.
For these reasons claims 1 is deemed to be allowable over the prior art of record, and claims 2-26 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892.
Langenwalter US 2005/0154662 A1 discloses “A computer implemented or enabled method for providing advisors and/or investment management firms with an asset allocation model manager for advising individual investors. This method enables investment management firms to globally define allocation model sets for use firm-wide by their advisors. It may also provide advisors with a customization process for tailoring these global allocation models to their own client investors. The asset allocation models are tailored to the investment suitability and risk tolerance needs of the investor clients. One object of this invention is to assist advisors and investment management firms in targeting a broad spectrum of investors of virtually all income levels.”
Hyde US 2008/0281741 A1 discloses “A system is provided for consolidating financial information to allow multiple advisors to advise a customer with respect to financial products and/or services. Account data from a plurality of financial institutions is brought together in a computer implemented front end program having network access to each of the accounts. Each advisor can access this single environment. The customer has control over what type of account data each advisor can view, edit or transact with.”

Jovanovic et al. US 2007/0156568 A1 discloses “A method for enforcement of trading limits for groups of traders. Each trader's workstation periodically transmits information on the trader's outstanding and executed orders to a risk management workstation. The risk management workstation aggregates this information for the traders in the group and returns this global information periodically to each trader's workstation. When a trader wishes to transmit an order to buy or sell a commodity to an exchange, the trader's workstation determines whether the trade will cause trading limit thresholds to be exceeded, based on the updated information at the trader's workstation. If trading limits would be exceeded, the trader's workstation prevents submission of the order. If trading limits are met, the workstation submits the trade order to the exchange. Thus, bottlenecks caused by centralized trading limit enforcement techniques may be avoided.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921. The examiner can normally be reached M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KITO R ROBINSON/Primary Examiner, Art Unit 3619